        Case 3:20-cv-01816-IM       Document 50      Filed 03/29/21   Page 1 of 9



Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@markowitzherbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                PORTLAND DIVISION
NORTHWEST CENTER FOR                             Case No. 3:20-cv-01816-IM
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,                          PLAINTIFFS' REPLY IN
CASCADIA WILDLANDS, NEIGHBORS                    SUPPORT OF MOTION TO
FOR CLEAN AIR, AND 350PDX,                       STRIKE DEFENDANTS’
                                                 EXHIBITS 1, 2, AND 3 TO
                                   Plaintiffs,   MOTION TO DISMISS
       vs.
U.S. DEPARTMENT OF HOMELAND
SECURITY; ALEJANDRO MAYORKAS, in
his capacity as Secretary, U.S. Department of
Homeland Security,
                                 Defendants.

Page 1 - PLAINTIFFS’ REPLY TO MOTION TO STRIKE DEFENDANTS’ EXHIBITS
         1, 2, AND 3 TO MOTION TO DISMISS
          Case 3:20-cv-01816-IM         Document 50       Filed 03/29/21     Page 2 of 9




       Plaintiffs Northwest Center for Alternatives to Pesticides, Willamette Riverkeeper,

Cascadia Wildlands, Neighbors for Clean Air, and 350PDX (collectively, “Plaintiffs”)

respectfully submit this Reply in support of their Motion to Strike Defendants’ Exhibit 1 (“Force

Policy”), Exhibit 2 (“First Amendment Memo”), and Exhibit 3 (“Russell Declaration”).

                                      LEGAL STANDARD

       Defendants’ Response to Plaintiffs’ Motion to Strike posits that Defendants present

Exhibits 1, 2, and 3 as permissible materials outside of the pleadings, which the Court may

consider when assessing jurisdictional issues. Rosales v. U.S., 824 F.2d 799, 803 (9th Cir. 1987).

Plaintiffs do not dispute that extra-record evidence may be considered for threshold jurisdictional

questions.1 However, Rule 12(f) still remains the standard, and the Court “may strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f); see Dkt. 34 at 3, 8-10. The Ninth Circuit has stated that

Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) is the standard of review

for motions to strike pursuant to Rule 12(f). See Hahn v. Waddington, 782 Fed. Appx. 607, 609

(Mem) (9th Cir. 2019) (citing Whittlestone as the “standard of review for motions to strike

pursuant to Federal Rule of Civil Procedures 12(f).”). Under Whittlestone, “immaterial matter is

that which has no essential or important relationship to the claim for relief or the defenses being

plead.” Whittlestone, 618 F.3d at 973 (citing 5A Charles A. Wright & Arthur R. Miller, Federal

Practice & Procedure § 1382 at 706-07 (1990) (“Wright & Miller”)); Fantasy Inc. v. Fogerty,

984 F.2d 1524, 1527 (9th Cir. 1993), reversed on other grounds, 510 U.S. 517 (1994); see also

Unigestion Holding, S.A. v. UPM Technology, Inc., 305 F.Supp. 3d 1134, 1140 (D. Or. 2018).


1
 Should Defendants’ eventual release of the Administrative Record include Exhibits 1, 2, or 3,
Plaintiffs reserve the right to challenge the documents as improperly included not subject to an
applicable exception.

Page 2 - PLAINTIFFS’ REPLY TO MOTION TO STRIKE DEFENDANTS’ EXHIBITS
         1, 2, AND 3 TO MOTION TO DISMISS
            Case 3:20-cv-01816-IM        Document 50       Filed 03/29/21     Page 3 of 9




Rule 12(f) impertinent matter “consists of statements that do not pertain, and are not necessary,

to the issues in question.” Whittlestone, 618 F.3d at 973 (citing Wright & Miller § 1382 at 711);

Unigestion Holding, 305 F.Supp. 3d at 1140.2 While not explicitly part of Rule 12(f), typically a

moving party must also show prejudice to succeed on a motion to strike. See, e.g., Idaho

Sporting Cong. v. Alexander, 45 Fed. Appx. 788 (9th Cir. 2002); Wright & Miller § 1382 n.12.

         Defendants’ reliance on Freedman inaccurately states the legal standard. The Freedman

standard provides that where allegations that a party seeks to strike are “so unrelated” to a non-

movant’s claims as to be “unworthy of consideration” and prejudicial, Courts may grant a

motion to strike. Freedman v. Louisiana-Pacific Corp., 922 F. Supp. 377, 392-93 (D. Or. 1996).

Requiring an allegation be “so unrelated” to claims is arguably a higher standard than Rule

12(f)’s “immaterial” or “impertinent” standard. Plaintiffs did not find any District of Oregon or

Ninth Circuit cases within the last 25 years citing to Freedman for a motion to strike analysis, as

courts rely on Rule 12(f)’s “plain meaning” to analyze motions to strike. See, e.g., Whittlestone,

Inc. v. Handi-Craft Co. 618 F.3d 970, 973 (9th Cir. 2010) (“Our interpretation of the Federal

Rules of Civil Procedure beings with the relevant rule’s ‘plain meaning.’”) (citation omitted).

Indeed, Whittlestone, Hahn, and Unigestion Holding make it clear that Rule 12(f)’s language is

the correct legal standard to apply here.

                                       REPLY ARGUMENT

I.       Exhibits untethered to Defendants’ arguments should be stricken under Rule 12(f).

         Defendants’ failure to rely on or reference Exhibit 1 or 2 in their Motion to Dismiss, or to

rely on Exhibit 1 or 2 via the Russell Declaration (Exhibit 3), or in any other manner, illustrates

the immateriality and impertinency of these documents. Absurdly, Defendants refer to Exhibits


2
    The current Wright & Miller citations is 5C Fed. Prac. & Proc. Civ. § 1382 (3d ed. Oct. 2020).

Page 3 - PLAINTIFFS’ REPLY TO MOTION TO STRIKE DEFENDANTS’ EXHIBITS
         1, 2, AND 3 TO MOTION TO DISMISS
          Case 3:20-cv-01816-IM         Document 50       Filed 03/29/21      Page 4 of 9




1, 2, and 3 as “jurisdictional materials.” But Exhibits 1 and 2 are free-floating and completely

untethered to Defendants’ Fed. R. Civ. P. 12(b)(1) and (12)(b)(6) Motion to Dismiss arguments,

including Article III standing. Neither the Force Policy nor the First Amendment Memo detract

from Plaintiffs’ injuries under NEPA, or Plaintiffs’ right of redressability as alleged in the

Complaint and the declarations.3 Defendants do not dispute causation. Exhibits 1 and 2 do not

address any substantial factual or legal issue with respect to Defendants’ Motion to Dismiss, and

do not pass Fed. R. Civ. P. 12(f) muster. Accordingly, Exhibits 1 and 2 should be stricken.

       Exhibit 3 should also be stricken as impertinent and immaterial to Plaintiffs’ standing. In

their Response to Plaintiffs’ Motion to Strike, Defendants assert they rely on the Russell

Declaration for purposes of their standing argument, but Defendants fail to acknowledge that

their standing contentions hinge on three dates of the many that Plaintiffs’ members attended

protests. (Dkt. 30-3 at 3, Para. 14). Further, Defendants’ Motion to Dismiss relies on a minimal

portion of the Russell Declaration for only a very limited and isolated portion of its jurisdictional

argument, which Plaintiffs already demonstrated is unnecessary and immaterial to the issue of

standing because they attended protests on various dates other than just the three days identified

by the Russell Declaration. See Decl. Bell (July 17, 22, 29); Decl. Sharaf (“July”); Decl.

Leithauser (July 21, 24, 26); Decl. Teigen (July 20, 23); Decl. Namkoong (July 22, 25); see also,

Motion to Dismiss at 16 (claiming Defendants only used riot control agents on 3 occasions since

July 2020) and Opposition to Motion to Dismiss at 10, 11, 12, 16; Supp. Decl. Simonis; Decl.



3
  Defendants retroactively attempt to shoe-horn in an argument in their opposition to Plaintiffs’
Motion to Strike that “[a]lready existing ‘applicable law’ also authorizes DHS law enforcement
officers or agents to use force, including RCAs and other munitions.” Dkt. 46-4. It remains
impertinent and irrelevant to the questions of law in this case that officers had authority to use
force. This is not a First Amendment or Fourth Amendment case. It is a NEPA case. Defendants’
own confusion shows that inclusion of such material could confuse the issues of the case and
prejudice Plaintiffs.

Page 4 - PLAINTIFFS’ REPLY TO MOTION TO STRIKE DEFENDANTS’ EXHIBITS
         1, 2, AND 3 TO MOTION TO DISMISS
          Case 3:20-cv-01816-IM         Document 50        Filed 03/29/21      Page 5 of 9




Sharaf (confirming Defendants’ subsequent use of riot control agents in January 2021). Thus,

Exhibit 3 should also be treated as immaterial and impertinent for the Court’s evaluation of

Article III standing. As Plaintiffs note in their Motion to Strike, even if the court finds certain

sections of the Russell Declaration pertinent to standing, the rest should be stricken.

       Defendants also assert that the Russell Declaration is offered to show that Defendants’

use of force is routine and outside the scope of reviewable agency action, (Dkt. 46 at 3

(referencing Dkt. 30-3 Para. 8)), but Defendants’ Motion to Dismiss makes absolutely no

reference to the Russell Declaration when discussing agency action.

       The function of a Rule 12(f) motion to strike is to avoid the expenditure of time and

money that must arise from litigating spurious issues by dispensing with those issues prior to

trial. See Whittlestone, 618 F.3d at 973. Where Defendants’ own legal strategy renders Exhibits

1, 2, or 3 immaterial and impertinent, the Court should grant Plaintiffs’ motion to strike.

II.    Freedman standard is inapplicable, but nevertheless, the exhibits are “so unrelated”

       that they are “unworthy of consideration” and should be stricken.

       As referenced above, Defendants’ proposed use of the Freedman standard has not been

relied upon by the Ninth Circuit or the District of Oregon in 25 years. In Freedman, the District

Court held that motions to strike should be granted where an allegation is “so unrelated to non-

movant’s claims as to be unworthy of consideration and show prejudice by the presence of such

the allegations in the pleading.” Freedman, 922 F. Supp. 377 at 392-93 (citing In re: Chambers

Dev. Securities Litigation 848 F. Supp. 602, 617 (W.D. Pa. 1994) (citing 5A Wright & Miller

Federal Practice and Procedure §§ 1380-1381 (2d ed. 1990)). Regardless of Freedman’s lack of

applicability here, Plaintiffs’ motion to strike satisfies the Freedman standard.




Page 5 - PLAINTIFFS’ REPLY TO MOTION TO STRIKE DEFENDANTS’ EXHIBITS
         1, 2, AND 3 TO MOTION TO DISMISS
          Case 3:20-cv-01816-IM          Document 50       Filed 03/29/21      Page 6 of 9




       As discussed above, Exhibits 1, 2, and 3 are unrelated to Plaintiffs’ legal claim that

Defendants failed to conduct a NEPA analysis, nor do they relate to Plaintiffs’ standing. Exhibit

3 (Russell Declaration) endeavors to address standing by cherry-picking three dates – of many –

that Plaintiffs’ members attended protests where Defendants allegedly used riot control agents

against the public. But the Russell Declaration is insufficient to rise to the level of being so

related to Plaintiffs’ overall standing claim that it should survive a motion to strike. Plaintiffs’

standing depends on a multitude of factors: not just attending protests, but lingering health

effects, access to information, and harms to the environment. That one sentence of the entire

Russell Declaration might relate to a minor component of Plaintiffs’ standing, pales in

comparison to the 18 standing declarations submitted to date demonstrating regular and repeated

attendance at protests where federal agents used riot control agents, and is so unrelated to

Plaintiffs’ claims and standing arguments that Exhibit 3 is unworthy of judicial consideration.

Were the Court to rely on any potentially relevant portion of Exhibit 3, it should strike the rest.

III.   Prejudice

       In the context of Rule 12(f) motions to strike, where a moving party establishes prejudice,

the Court may strike the prejudicial materials. See, e.g., Idaho Sporting Cong. v. Alexander, 45

Fed. Appx. 788 (9th 2002); Wright & Miller § 1382 n.11 (case citations exemplifying Rule 12(f)

“prejudice” omitted). Defendants’ filing with the Court of Exhibits 1, 2, and 3 and failure to use

these records in its Motion to Dismiss can only be viewed as an unsubtly designed effort to, at a

minimum, cast a beneficial light that engenders sympathy for Defendants’ challenged actions.

These Exhibits do not relate to Plaintiffs’ Article III standing—they do not address Plaintiffs’

injuries, causation (which Defendants do not contest), or redressability. Defendants’ Response

only makes a conclusory statement that the information offered is not prejudicial (Dkt. 46 at 6),


Page 6 - PLAINTIFFS’ REPLY TO MOTION TO STRIKE DEFENDANTS’ EXHIBITS
         1, 2, AND 3 TO MOTION TO DISMISS
          Case 3:20-cv-01816-IM          Document 50        Filed 03/29/21     Page 7 of 9




but Defendants fail to offer any support for that conclusion. Defendants do not explain how

documents describing their use of force and First Amendment policies and a self-serving

declaration are anything but submitted to the Court in hopes that the trier of fact will draw

unwarranted inferences. See, e.g., Guerrero v. Haliburton Energy Servs., Inc., 231 F.Supp.3d

797, 802 (E.D. Cal. 2017) (“The possibility that issues will be unnecessarily complicated or that

superfluous pleadings will cause the trier of fact to draw ‘unwarranted’ inferences at trial is the

type of prejudice that is sufficient to support the granting of a motion to strike.” (citations

omitted)).4

        As Plaintiffs’ Motion to Strike describes, the Russell Declaration, in particular, is laden

with language that invites impermissible bias toward Plaintiffs and presents with excessive farce

a portrayal of events that even the Ninth Circuit has disputed. Dkt. 34-9 (describing the

declaration and citing Index Newspapers LLC v. U.S. Marshals Serv., 977 F.3d 817, 834 (9th Cir.

2020)). While spending significant time in the Russell Declaration discussing violence and

property damage, at no point do Defendants relate that to Plaintiffs’ presence at the protests or

the procedural, environmental, and human health injuries for which Plaintiffs seek a remedy. It is

almost as if Defendants largely copy-and-pasted this Russell Declaration from the multiple

constitutional challenges Defendants are defending in this Court and others instead of tailoring

the declaration to the arguments in this case. See, e.g., Wise et. al. v. City of Portland et. al., Case

No. 3:20-cv-01193-IM (Dkt. 70-1); Index Newspapers et al. v. City of Portland et al, Case No.




4
  Defendants remark to the Court that they “repeatedly advised” Plaintiffs’ counsel that the
exhibits were presented solely for jurisdictional purposes. Dkt 46-2. It is true Defendants made
that contention. However, Plaintiffs’ concerns about prejudice, in particular, as well as concerns
about irrelevance and impertinence, dissuaded Plaintiffs’ counsel from agreeing that a simple
motion to the court limiting application of Exhibits 1, 2, and 3 would protect Plaintiffs’ interests
in this case.

Page 7 - PLAINTIFFS’ REPLY TO MOTION TO STRIKE DEFENDANTS’ EXHIBITS
         1, 2, AND 3 TO MOTION TO DISMISS
          Case 3:20-cv-01816-IM         Document 50        Filed 03/29/21     Page 8 of 9




3:20-cv-01035-SI (Dkt 101-5). The content of the Declaration invites unwarranted inferences

about Plaintiffs’ behavior at the protests, suggesting generalized behavior of some other

individuals should be attributed to Plaintiffs, which is prejudicial to Plaintiffs and irrelevant and

immaterial to Defendants’ NEPA analysis. The content of the Declaration also risks tainting the

Court’s impression of the Plaintiffs’ motives in filing this case. Indeed, Defendants’ policies in

Exhibit 1 and 2 confusingly focus the Court on constitutional matters in a case that is clearly

about Defendants’ failure to comply with environmental and human health statutory

requirements. See, e.g., Footnote 3, supra. Admission of Exhibits 1, 2, or 3 for jurisdictional or

merits purposes would prejudice and distract this Court.

       Plaintiffs’ case is about the process by which Defendants decided to commence

Operation Diligent Valor, what that would entail, and its human health and environmental

impacts. Defendants remain subject to the minimum legal requirements of NEPA, and

Defendants’ failures to consider the “human environment” violated Plaintiffs’ rights under

NEPA and the APA. This case is not about whether subsequent conditions or justifications might

shield Defendants from some liability for other types of claims they may now face after their

implementation of Operation Diligent Valor. Thus, irrelevant, impertinent attempts at retroactive

justifications for failure to follow NEPA and prejudicial information should not be permitted

here. The fact that Defendants submitted not just one of these documents, but three of them,

openly invites bias into the Court’s analysis of standing but also the merits.

//

//

//

//



Page 8 - PLAINTIFFS’ REPLY TO MOTION TO STRIKE DEFENDANTS’ EXHIBITS
         1, 2, AND 3 TO MOTION TO DISMISS
         Case 3:20-cv-01816-IM        Document 50       Filed 03/29/21     Page 9 of 9




                                        CONCLUSION

       For the reasons stated above, the Court should strike Exhibits 1, 2, and 3 to Defendants’

Motion to Dismiss (the Force Policy (Dkt. 30-1), First Amendment Memo (Dkt. 30-2), and

Russell Declaration (Dkt. 30-3)).

       DATED this 29th day of March, 2021.
                                           AMERICAN CIVIL LIBERTIES UNION
                                           FOUNDATION OF OREGON

                                     By:    s/Kelly K. Simon
                                            Kelly K. Simon, OSB # 154213
                                            ksimon@aclu-or.org
                                            AMERICAN CIVIL LIBERTIES UNION
                                            FOUNDATION OF OREGON
                                            Telephone: (503) 227-6928
                                            Jeffrey M. Edelson, OSB # 880407
                                            JeffEdelson@MarkowitzHerbold.com
                                            Nathan D. Burcham, OSB #182509
                                            NathanBurcham@markowitzherbold.com
                                            MARKOWITZ HERBOLD PC
                                            Telephone: (503) 295-3085
                                            Nicholas S. Cady, OSB # 113463
                                            nick@cascwild.org
                                            CASCADIA WILDLANDS
                                            Eugene, OR 97440
                                            Telephone: (541) 434-1463
                                            Elisabeth Holmes, OSB # 120254
                                            eli@willametteriverkeeper.org
                                            WILLAMETTE RIVERKEEPER
                                            Telephone: (541) 870-7722
                                            Of Attorneys for Plaintiffs




Page 9 - PLAINTIFFS’ REPLY TO MOTION TO STRIKE DEFENDANTS’ EXHIBITS
         1, 2, AND 3 TO MOTION TO DISMISS
